NUMBER 13-16-00221-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG

              IN RE STATE OF TEXAS EX REL. MARK SKURKA


              On Petition for Writ of Mandamus and Prohibition
                       and Motion for Emergency Stay.


                                         ORDER
     Before Chief Justice Valdez and Justices Rodriguez and Garza
                           Order Per Curiam

       Relator, the State of Texas ex rel. Mark Skurka, has filed a petition for writ of

mandamus and prohibition with this Court on April 15, 2016, contending that the

Honorable Missy Medary, presiding judge of the 347th Judicial District Court of Nueces

County, Texas, abused her discretion, leaving relator without an adequate remedy by

appeal, by ordering the State to disclose, before 5:00 p.m. on April 15, 2016, which jail

telephone recordings of the defendant it will present as evidence at trial in trial court cause

number 15-CR-3503-H. Relator has also filed a motion for emergency stay in which it
asks this Court to stay the underlying proceedings until such time as we may fully consider

the petition for writ of mandamus.

       Having reviewed relator’s petition and motion, we hereby GRANT the motion for

emergency stay and ORDER all proceedings in trial court cause number 15-CR-3503-H

STAYED until further order of this Court.

       We further ORDER the real party in interest, Antonio Aguilera, to file any response

to the petition for writ of mandamus with this Court on or before 5:00 p.m. on Friday, April

22, 2016.


                                                 PER CURIAM

Do Not Publish.
TEX. R. APP. P. 47.2(b)
Order delivered and filed the
15th day of April, 2016.




                                             2